Name: 86/325/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to the processing and marketing in the egg and poultrymeat sector in Ireland pursuant to Council Regulation (EEC) No 355/77 of 15 February 1977 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  Europe;  agricultural activity;  management
 Date Published: 1986-07-23

 Avis juridique important|31986D032586/325/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to the processing and marketing in the egg and poultrymeat sector in Ireland pursuant to Council Regulation (EEC) No 355/77 of 15 February 1977 (Only the English text is authentic) Official Journal L 200 , 23/07/1986 P. 0043*****COMMISSION DECISION of 23 June 1986 approving an addendum to the programme relating to the processing and marketing in the egg and poultrymeat sector in Ireland pursuant to Council Regulation (EEC) No 355/77 of 15 February 1977 (Only the English text is authentic) (86/325/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 14 January 1986 the Irish Government forwarded an addendum to the programme relating to the processing and marketing in the egg and poultrymeat sector approved by Commission Decision 81/455/EEC (3) and supplied additional information by telephone; Whereas the addendum continues the objectives of the earlier programme concerning the modernization of the poultry slaughtering facilities and egg marketing centres and the expansion of the poultrymeat processing units with a view to responding to market demand and raising producer incomes; whereas it therefore constitutes a programme within the meaning of Article 2 of Council Regulation (EEC) No 355/77; Whereas the addendum contains sufficient of the details listed in Article 3 of Council Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in respect of the egg and poultrymeat sector in Ireland; whereas the estimated time required for implementation of the addendum does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The addendum for the egg and poultrymeat sector forwarded by the Irish Government on 14 January 1986 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to Ireland. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 170, 27. 6. 1981, p. 44.